 In the Matter of BYRONJACKSON CO.andWESTERNMECHANICS,LOCAL 700,IUMMSWA (CIO)In the Matter of BYRONJACKSONCo.andINTERNATIONALBROTHERHOODBLACKSMITHS,DROP FORGERS & HELPERS, AFLCases Nos. 21-R-d096 and 01-R-21.8, respectively: DecidedNovember 9, 1943Latham & Watkins,byMr. Paul R. Watkins,of Los Angeles, Calif.,,for the Company.Katz, Gallagher cC Margolis,byMr. Milton S. Tyre,of Los Angeles,Calif., andMr. Jack Marcotti,of Los Angeles, Calif., for the CIO.Mr. Dave Sokol,of Los Angeles, Calif., for the Metal Trades Counciland the PMA.Mr. W. F. Jebe,of Los Angeles, Calif., for the PMA.Mr. Roscoe V. Ickes,of Los Angeles, Calif., for the IAM.Mr. Thomas L. Young,of Los Angeles, Calif., for the Warehousemen.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Western Mechanics, Local 700,,IUMMSWA (CIO), herein called the CIO, and by InternationalBrotherhood Blacksmiths, Drop Forgers & Helpers, AFL, hereincalled the Blacksmiths, each alleging that a question affecting com-merce had arisen concerning the representation of employees of ByronJackson Co., Los Angeles, California, herein called the Company, theNational Labor Relations Board consolidated the cases and providedfor an appropriate hearing upon due notice before Daniel J. Harring-ton, Trial Examiner.Said hearing was held at Los Angeles, Cali-fornia, on September 24 and 28, 1943.The Company, the CIO, theBlacksmiths, International Association of Machinists, Lodge 311,herein called the IAM,1 General Warehousemen's Local 598, hereinThe TAM has since reafliated with the American Federation of Labor.53 N. L. R. B., No. 94.528 BYRON JACKSON co.529called the Warehousemen, Pattern Makers Association of Los Angeles,herein called the PMA, and Los Angeles Metal Trades Council,2 ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYByron Jackson Co., a Delaware corporation, operates plants inVernon, Fresno, and Los Angeles, California; Houston, Texas; andBethlehem, Pennsylvania, and has salesofficeslocated in other com-munities throughout the country.Normally, the Company manu-factures oil well tools and centrifugal pumps.At the present time,however, the Company's operations are largely devoted toessentialwar work consisting of a great many items of a confidentialnature.The only plants of the Company involved in this proceeding are thetwo located on Vernon Avenue in Vernon, California, and one plantlocated on Slauson Avenue, in Los Angeles, California.Materialspurchased for use in these three plants, consisting of various kindsof steel, including castings and formings, exceed $500,000 in value perannum, more than half of which is shipped to the plants from pointsoutside the State of California.Sales of products manufactured atthe Vernon and Slauson plants exceed $500,000 annually, of whichproducts amounting in value to more than $250,000 are transported toplaces outside the State of California.The Company concedes that it is engaged in commerce within the'meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDWestern Mechanics, Local 700, affiliated with the InternationalUnion of Mine, Mill and Smelter Workers of America, and the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.7International Brotherhood Blacksmiths, Drop Forgers & Helpers;International Association of Machinists, Lodge 311; General Ware-housemen's Local 598, affiliated with the International Brotherhood of2 Before the termination of the hearing, the Los Angeles Metal Trades Council withdrewfrom the proceedings. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters, ; Chauffeur's, , Warehousemen , and Helpers of America; .andPattern;Makers Association of,Los Angeles,are labor organizationsaffiliated w,ith:the American Federation of Labor, and admitto,mem ,bership,employees of the Company.,THE,QUESTIONS CONCERNINGREPRESENTATIONThetparties stipulated that the Company has failed to reply to a'request' by the CIO' to bargain with it as the representative of the51auson plant employees.During the course of the hearing theCompany refused to make ally reply to a request by the Blacksmiths torecognize that union as the, collective bargaining representative of theforge shop employees in the Vernon plant.Statements of'a'Board agent, introduced into evidence at the hear-ing; indicate that the CIO, the Blacksmiths, and the PMA each repre-sentsa substantial -number of employees in the units alleged to beappropriate 3' ' ' ''' ''We find that' questions affecting' commerce havearisenconcerninglhe representation 'f employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the Act.I, I ' ;'IV. THE APPROPRIATE UNITThe Company and the CIO, In substantial agreement, seek a unitof all production and maintenance employees in the Slauson plant,excluding office clerical employees, office janitorial employees, time-the, FieldExaminer reportedthat the CIOsubmitted 144 application cards, all ofwhich bore apparently genuine original signatures; that the names of 140 persons appear-ing on the'cards were listed on the Company's pay roll of August 23, 1943, which con-tained the names of 355 emplo9ees in the unit sought; and that the cards were 'datedbetween July 1942 and August 1943.,IThe Blacksmiths submitted 14 authorization cards, 13 of which bore apparently genuineoriginal signatures.The names of 10 persons appearing on the cards were listed on theCompany's pay roll of September 6, 1943, which contained the names of 25 employees inthe appropriate unit.Seven of'the cards wete dated August 1943 and 7 were undated.PMA submitted 13 authorization cards dated in September 1943, all of which boreapparently genuine original signatures.Of the cards,,12 bore the names of persons onthe Company'spay roll of September 25, 1943, which listed 13 employees within theallegedly appropriate unit., ,''{IAM'submitted certain evidence in support of its 'claims which consist of(a) a listinames sworn to' on September.24, 1943, as being members of the IAM, and (b) 234authorization cards dated variously between August 1941 and September 1943.Of thecards submitted 223 bore apparently genuine original signatures.Only 4 cards bore thenames of persons within the unit claimedIto be'appropriate by the CIO,which embracesa total of 355 employees in the Slauson plant.Within the unit of approximately 975persons emplo9ed in the Slauson and Vernon plants, whichthe IAMalleges is appropriate,136 individuals have:apparently authorizedthe IAMto bargain for them.TheWarehousemen submitted 11 authorization cards, which although purporting tobe TAM cards, are claimed to he authorizations on behalf of the WarehousemenAll cardsbore apparentlygenuine original signatures and were dated between November 1942 andSeptemberof the cards bore'the 'names of persons listedon the Company'spay roll,all in the Vernonplants.The pay rollsof the Vernonplants list 58 employees,and the Slauson plant's pay roll lists 33 employees within theunit alleged by the Ware-housemen to be appropriate. BYRON JACKSON CO.531keepers, plant gruards, and executive, administrative, and professionalemployees.The IAM seeks, essentially, a productionand maintenanceunit, embracing the two Vernon plants as well as the Slauson plantbut excluding therefrom the units sought by the other A. F. of L.affiliates.The record establishes that aside from corporate ownershipthere is little connection between the three plants.One of the twoVernon plants, which are contiguous, produces oil well tools andsome munitions, while the other is devoted exclusively to the produc-tion of munitions.The Slauson plant manufactures centrifugalpumps.The plants operate independently of each other, each havingseparate managerial personnel, pay rolls, pay days, bonus plans, andidentification badges which do not admit employees of one plant intoany of the other plants. Interchange or transfer of employees amongthe plants is extremely limited.There are, however, some facilitieswhich the plants use in common, e. g., a central employment office, asingle office which makes up pay-roll checks for all plants, and a forgeshop at one of the Vernon plants which also performs certain heat-treatment operations for the Slauson plant.Under these circum-stanceseither a single or multiple plant unit might be indicated.An examination of the showing of representation made by the CIOand the IAM 4 persuades us that a single plant unit is appropriateat the present time. It is evident that the CIO has confined its organ-izational activities to the Slauson plant 5 where it has apparently or-ganized 39 percent of the employees in the unit it claims to be appro-priate.On the other hand, the IAM's attempt to organize on acompany-wide basis has been almost wholly unsuccesful at theSlausonplant.eThe unit which the IAM seeks is so different fromthe CIO's that in effect the IAM's intervention should be treated asa petition.It is obvious that a petition supported by such a poorshowing of representation as herein made by the IAM would notbe entertained by us; 7 nor, under the facts of this case, should theclaims of the IAM be given any greater consideration merely becausethey appear in the form of an intervention rather than a petition.,,Accordingly, we find that the single plant unit of Slauson employeesrather than a unit including the employees of all three plants, isappropriate.e4 See footnote 3,supra.s A fewcards whichthe CIOsubmitted on behalfof Vernonemployees were withdrawn6 The IAM represents less than 14 percentof the productionand maintenance employeeson an over-all basis and only 1 percent in the Slauson plant.7 SeeMatter of Aluminum Company ofAmerica,44 N. L. R. B. 1111 ;Matter of PublicService Company of Indiana,Inc.,42 N. L.R. B. 639; andMatter ofAmerican Manu-facturingCo., 41 N.L It B. 995.8 On 'September1,1943, the TAM filed a petition covering employees of the Vernonplants only.This petition was withdrawn 2 weeks later.BHowever,since the IAM has made a shol'ing in the Slauson plant we shall accord ita place on the ballot. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unit sought by the Warehousemen consists of all truck driversand warehousemen in all three of the Company's plants, includingstockroom clerks, shipping and receiving clerks, and dispatchersThe Company and the CIO contend that such a unit is not appro-priate. 'The Warehousemen's showing of representation in the unitit seeks is only 5 percent, and it makes no showing whatever in theSlauson plant.This showing does not warrant the holding of anelection in the Vernon plants among the employees the Warehouse-men seeks to represent.Moreover, since there is no evidence to indi-cate that any employees in the Slauson plant desire a separate unitsuch as the Warehousemen requests, we see no reason to exclude theemployees over whom it asserts jurisdiction from the general produc-tion and maintenance unit.Another point of contention among the parties with respect tothe production and maintenance unit in the Slauson plant arisesover the inclusion of leadmen in the unit. The CIO argues for-theirexclusion as supervisory employees, whereas all other parties con-tend for their inclusion.There is a leadman over each appropriategroup of machines or operations who has from 3 to 25 employees un-der him. Leadmen do not hire or discharge employees, or recommendsuch action, nor do they even possess authority to discipline or trans-fer employees.They are under no duty to make reports concerningthe employees under them.They express opinions to foremen withrespect to the men under them only when asked to do so. Some lead-men perform a large amount of manual labor and some little. TheCompany contends that leadmen are instructors who help to trainnew employees and to improve old ones. Leadmen receive from 5to 10 cents an hour more than the men under them, but a leadman, inone department may not receive more than a rank-and-file employeein a different department which has a higher wage scale.Leadmenare not consulted on matters relating to wage increases for the em-ployees under them. Since the record shows that little, if any, realweight is given to their recommendations or opinions, we shall in-clude them in the appropriate unit.At its Slauson plant, the Company maintains a separate buildingdevoted exclusively to pattern making, employing therein, and underthe supervision of a pattern shop foreman, all pattern makers,learners, and storage employees.The PMA contends that the em-ployees of the pattern shop constitute a separate appropriate unit.The CIO contends that about half of the employees of the patternshop are learners whose wage rates and skills are comparable to theunskilled production and maintenance employees in the main plant:The CIO likewise contends that storage employees are not part ofany pattern makers' unit. The PMA considers storing of patterns BYRON JACKSON' CO.533to be the initial step in learning the trade of pattern making andtherefore takes storage employees into its membership.The Com-pany also considers the storage employees as part of the patternshop.Although the PMA does not have an agreement with theCompany covering the pattern shop, it has settled grievances forthese employees and the Company has hired pattern makers throughthat organization.Under all the circumstances we are of the opin-ion that the pattern shop employees may properly constitute a separatebargaining unit or may equally achieve the full benefit of their rightto self-organization and collective bargaining as part of a plant-wideunit.In this situation we shall permit the scope of the bargainingunit or units to be determined in part by the desires of the employeesthemselves to be expressed in a separate election.As indicated above, the Company operates a forge shop in one ofthe Vernon plants, called Vernon No. 1.The forge shop is housedin a separate building wherein are employed about 25 blacksmiths,blacksmiths' helpers, heat treaters and helpers, and hammer drivers,all of whom are sought by the Blacksmiths as a separate unit. Sepa-rate supervision is maintained over the forge shop, and the employeesthereof, are paid wage rates different from those of the other employeesin the plant.This unit is opposed by both the Company and theCIO, who contend that only an industrial unit is appropriate. Inview of the fact that there is no prior history of collective bargainingin this plant and the further fact that the petitioning union limits itsmembership to the unit herein requested, and is the only organizationto organize effectively in that group, we shall not deny the benefitsof the Act to these employees until the entire plant is organized, butshall permit then to select a bargaining representative forthwith.The record indicates that there are 2 supervisory employees in theforge ship,viz,a blacksmith foreman and a heat treating foreman.The blacksmith foreman is in charge of the blacksmiths and hammerdrivers, and in turn answers to the superintendent in charge of boththe forge and machine shops.Heat treaters are under a separateforeman who takes his orders from the metallurgical laboratorysupervisor.Since it appears that these foremen are higher in thesupervisory hierarchy than the leadmen, previously discussed, weshall exclude them from the unit.We find that all blacksmiths, blacksmiths' helpers, heat treaters,heat treaters' helpers, and hammer drivers, employed in the forgeshop of the Company's Vernon plant No. 1, but excluding the black-smith foreman, the heat treating foreman, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining within the meaning of Section 9 (b) of the Act.In addition to the election which we shall direct in the blacksmiths'unit, on the basis of the entire record, and in accordance with the fore-going, we shall direct elections among the employees of the Companywithin the groups described below :(1)All production and maintenance employees in the Company'sSlauson plant, including leadmen, but excluding office clerical em-ployees, office janitorial employees, timekeepers, employees in thepattern shop, plant guards, and executive, administrative, and pro-fessional employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, todetermine whether they desire to be represented by the CIO or theIAM, for the purposes of collective bargaining, or by, neither.(2)All employees in the pattern shop at the Company's Slausonplant, but excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, to determinewhether they desire to be represented by the CIO or by the PMA, forthe purposes of collective bargaining.As stated above there will be no final determination of the appro-priate unit or units with respect to the Slauson plant voting groups,pending the results of the election.If the CIO receives a majority ofthe votes cast in the respective voting groups, employees in said groupswill, together, constitute a single appropriate unit.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate unit at the Vernon plant and amongthe employees in the aforesaid groups at the Slauson plant who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations and'additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National Labor"Relations Board by Section 9 (c) of the National Labor RelationsAct,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Byron JacksonCo., Los Angeles, California, separate elections by secret ballot shall BYRON JICKSION CO.535be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the following groups of employees, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election :(1)All production and maintenance employees in the Company'sSlauson plant, including leadmen, but excluding office clerical em-ployees, office janitorial employees, timekeepers, employees of the pat-tern shop, plant guards, and executive, administrative, and profes-sional employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, to deter-mine whether they desire to be represented by the Western Mechanics,Local 700, IUMMSWA (CIO), or by the International Associationof Machinists, Lodge 311, A. F. L., for the purposes of collective bar-gaining, or by neither;(2)All employees of the pattern shop at the Company's Slausonplant, but excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, to determinewhether they desire to be represented by the Western Mechanics, Local700, IUMMSWA (CIO), or by the Pattern Makers Association of LosAngeles, A. F. L., for the purposes of collective bargaining, or byneither ;(3)All blacksmiths, blacksmiths' helpers, heat treaters, heattreaters' helpers, and hammer drivers employed in the forge shopof the Company's Vernon plant 'No. 1, but excluding the black-smith foreman, heat treat;.ng foreman, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, to determine whether or not they desire to berepresented by the International Brotherhood Blacksmiths, DropForgers & Helpers, A. F. L., for the purposes of collective bargaining.